Title: To James Madison from Arnold Henry Dohrman, 4 March 1809
From: Dohrman, Arnold Henry
To: Madison, James


Sir
Pittsburgh 4th March 1809
It is with extreme Satisfaction that I do my self the honour to address you as President of these United States; to see Merit, Virtue & Benevolence thus rewarded, my gratefull heart cannot help to rejoice at; your indulgence & friendly Offices have saved me from ruin & my Duty & Inclination prompts me to pray to God Almighty that your health be adequate to the arduous task Providence has pleased to impose on you & for the complete success of your administration.
To your endeavours to preserve & encrease the happiness & Glory of this great Empire, the rectitude of yr Intentions, your Experience & habilities & above all the magnanimous Equity & Humanity you profess, must prove a sure presage off their eventual efficacy.
My self & famely thirteen in number have resided these 12 months past in Pittsburgh, from whence in a month we shall remove to Steubenville, in Ohio State, about 30 Miles from that township for which we are indebted to yr humanity, & for which my Famely offers continually their most ardent prayers for the happiness & Success of yr whole Famely.
To hear from you & that my endeavours to Serve might be any ways of use or agreable, could not increase, but would invigourate that sense of Duty & gratitude with which I have the honour to remain Sir Your most humble & Obliged Servant
Arnd. Henry Dohrman
